The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 29, 2014

                                      No. 04-08-00358-CR

                                    Adam Jay GONZALES,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. A05-467
                         Honorable Stephen B. Ables, Judge Presiding

                                         ORDER
Sitting:       Sandee Bryan Marion, Justice
               Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice

        Appellant’s conviction was affirmed by this court on March 18, 2009, and our mandate
issued on May 21, 2009. On July 23, 2014, appellant filed a motion to obtain a free record so
that he could prepare a writ of habeas corpus.

        An indigent defendant ordinarily is not entitled to a free copy of his trial transcript for
purposes of filing a postconviction habeas application. In re Strickhausen, 994 S.W.2d 936, 937
(Tex. App.—Houston [1st Dist.] 1999, orig. proceeding). A free record is available for that
purpose only if the defendant shows the habeas corpus application is not frivolous and there is a
specific need for the trial records that are sought. In re Coronado, 980 S.W.2d 691, 693 (Tex.
App.—San Antonio 1998, orig. proceeding). Appellant has not made any such showing here;
therefore, his request is DENIED.

                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court